Citation Nr: 1812199	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for residuals of a crushing injury to the left 4th and 5th fingers of the left hand, currently rated as 10 percent prior to July 9, 2011 and 20 percent thereafter.

2. Entitlement to an increased disability rating for a lumbar spine disability, to include degenerative disc disease, currently rated as 20 percent prior to July 9, 2011 and 40 percent thereafter.

3. Entitlement to a rating in excess of 10 percent for a right lower extremity radiculopathy.

4. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

5. Entitlement to a rating in excess of 30 percent prior to July 10, 2012, for an acquired psychiatric disability, to specifically include posttraumatic stress disorder (PTSD).

6. Entitlement to a compensable rating for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to June 1974 and from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2008, September 2008, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before a Veterans Law Judge (VLJ) at a Board Travel Board hearing in August 2010.  A transcript of the hearing has been reviewed and associated with the claims file.  However, that VLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

This matter was previously before the Board, most recently in December 2016, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.  The Board notes that in a March 2013 rating decision, during the course of the appeal, the Veteran was granted an increased rating for residuals of a crushing injury of the left 4th and 5th fingers from 10 percent to 20 percent disabling, effective July 9, 2011.  This rating decision also granted an increased rating for the Veteran's lumbar spine disability from 20 percent to 40 percent disabling, effective July 9, 2011.  As those assigned ratings do not constitute a complete grant of the benefits sought on appeal, the claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for a residuals of a crushing injury to the left fourth and fifth fingers, increased rating for a lumbar spine disability, increased rating for a right lower extremity radiculopathy, and increased rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From March 3, 2008 to July 10, 2012, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity.

2. The Veteran's hearing impairment is no worse than Level I bilaterally.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but not higher, for PTSD from prior to 
July 10, 2012, have been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411 (2017).

2. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); C.F.R. § 3.159 (b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

At the time of the Board prior December 2016 remand, the AOJ was directed to make all efforts to obtain outstanding private treatment records.  In July 2016, the Veteran provided the VA with a VA Form 21-4142 with names and addresses of all relevant providers.  Later that same month, the VA requested these records.  In August 2016, the VA was informed by the private providers identified that no such records existed.  In December 2016, the Veteran was asked to send any additional private treatment records.  No additional treatment records have been submitted or identified.  Therefore, the VA has met the duty to assist the Veteran in the development of his claim.  The record contains the Veteran's service treatment records, VA treatment records, various private treatment records and various VA examinations.

The Board further finds that there has compliance with the terms of the previous December 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the Veteran has not indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Legal Criteria and Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. §1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted for either disability being decided herein, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  But finds that staged ratings are not warranted.  

PTSD

At the outset, the Board notes that in an August 19, 2014 rating decision, the Veteran was granted a 100 schedular rating for PTSD effective July 10, 2012.  The Board therefore limits its consideration to the appeal period prior to the grant of the 100 percent disability rating.  In this regard, the Veteran asserts that his PTSD is worse than currently rated prior to July 10, 2012.  Currently, as noted above, the Veteran's PTSD is rated as 30 percent disabling prior to July 10, 2012.  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017). 

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130. Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A Global Assessment of Functioning score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

At a March 2008 VA mental health examination, the Veteran reported his relationship with his wife was "not too good right now" but that his relationships with his children were good.  He denied any other social contacts outside his family, and stated that civilians got on his nerves.  As a result, he specifically noted a preference to limit interactions with non-Veterans.  He reported some limited engagement in outside activities, including exercise, sports and time with the family pets.  He denied any suicidal ideation.  The examiner noted that the Veteran's status was moderately impaired at the time.

Upon mental status examination, he was described as lethargic, and fatigued.  His affect was described as constricted and mood was observed to be anxious and depressed.  He was oriented to person and place, but not to time (he was two and a half hours off as to time and two days off as to date).  Thought content was noted to be positive for homicidal ideation, ruminations and paranoid ideations, but denied suicidal thoughts.  The Veteran further revealed that he had recurrent nightmares about combat which where only somewhat improved with his current medication regime.  He also described obsessive compulsive behaviors and panic attacks.  His memory was mildly impaired.  His PTSD was manifested by, among other symptoms, recurrent and intrusive recollections and dreams, avoidance behaviors, feelings of detachment, restricted affect and hypervigilance.  He was assigned a GAF score of 50 which was noted to be indicative of moderate to severe symptoms and moderate to severe impairment in social and occupational functioning.

VA treatment records of January 2009 note that the Veteran continued to report problems sleeping with almost nightly nightmares during which he may have hit his wife at night.  He endorsed continuing to have problems getting along with "civilians" and being isolative.  He noted he has had increased anger recently and continuing to have recurrent recollections.  On mental status examination, he was noted to appear his stated age and personal hygiene to be adequate.  Eye contact was good; he was cooperative, engaged well in the sessions and there was no evidence of psychomotor agitation or retardation.  Affect was full range, congruent with mood which was noted to be angry.  Speech was articulate, spontaneous, and goal-directed with normal rate and rhythm.  Thought process was linear and logical with appropriate content.  He denied any suicidal or homicidal ideations, intent or plan.  There were no perceptual disturbances.  He was noted to be oriented in all four spheres.  Attention and concentration were adequate and memory was intact.  Judgment and insight were adequate.  He was assessed a GAF score of 58.

The Board notes that the Veteran currently receives mental health counseling through the VA.  At visits between 2008 and 2010, the Veteran reported occasional bouts of depression.  He reported occasional bouts of increased irritability and anger management problems, resulting in increased social isolation.  He remained distrustful of non-Veterans or active duty service members, and therefore limited his interactions with them.  However, he denied feelings of hopelessness, crying spells, panic attacks, or suicidal ideations.  He engaged in outdoor leisure activities, including exercise and watching tv, albeit largely by himself.  He additionally denied nightmares.  He was described at times, as irritable, but with otherwise normal mental examinations.

Based on the above, the Board finds that the Veteran is entitled to a rating of 50 percent rating for his PTSD prior to July 10, 2010.  During the period on appeal, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.  The Veteran and his mental health treatment providers reported that the Veteran had issues with irritability, and anger which resulted in increased difficulty in establishing and maintaining effective social relationships.  The Veteran also noted his own difficulty in maintaining effective social relationships, manifested by distrust of non-Veterans and significant social isolation.  The Veteran reported on-going depression and occasional panic attacks.  The Veteran additionally endorsed periods of increased hypervigilance and arousal, primarily due to nightmares.  Therefore, the Board finds that a rating of 50 percent is warranted for the period prior to July 10, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximated occupational and social impairment with deficiencies in most areas for that period.  The Veteran did not show gross impairment in thought processes or communication, or speech which was ever illogical, or irrelevant.  There was no indication from the record that the Veteran was ever unable to maintain his personal hygiene.  The VA mental health counselors consistently noted that the Veteran was appropriately dressed at his visits.  There was no evidence that the Veteran exhibited long-term or consistent disorientation to time or place, or memory impairment of names or places.  Although the Veteran reported non-Veterans often increased his irritability, there was no evidence of impaired impulse control, and the Veteran reported several activities which he successfully used to relax.  There was also no indication that the Veteran was unable to complete activities of daily living, such as grooming, dressing or feeding himself.  The Board further acknowledges that the Veteran at times endorsed homicidal ideations, however, the same were not persistent.  While a GAF score of 50 was noted at the March 2008 VA examination and severe symptoms were noted, by January 2009 his GAF score was 58 denoting more moderate symptoms.  Therefore, the Board finds that a rating in excess of 50 percent for the period prior to July 10, 2012, is not warranted as the evidence does not show the severity of the symptoms approximates that of a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA Medical Center mental health treatment records, and the lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating beginning March 3, 2008.  However, a finding that there is occupational and social impairment with reduced reliability and productivity is sufficient to warrant a 50 percent rating for the period from March 3, 2008 to July 10, 2012, even though all the specific symptoms listed for 50 percent ratings are not manifested.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Bilateral Hearing Loss

The Veteran has asserted that his hearing loss is worse than currently rated.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2017).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiology evaluation in January 2015 in connection with his claim for increased rating for bilateral hearing loss.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
AVG.
Right
50
45
45
30
43
Left
40
40
30
20
33

Speech recognition ability was measured at 92 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level I in the left ear and Level I in the right ear.  38 C.F.R. § 4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. §4.85 produces a 0 percent rating.  No exceptional pattern of hearing loss is shown.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiner clearly asked the Veteran to identify, in his own words, the impact his hearing impairment had on his daily life, to include his ability to work.  The Veteran stated that he had to get very close to people to hear them.  He indicated that has to often ask people to repeat themselves.  Therefore, the Board finds compliance with the requirements outlined in Martinak. 

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at his VA audiology evaluations in January 2015.

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level I in the left ear and no worse than Level I in the right ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an increased (compensable) rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017). 

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a rating of 50 percent, but not higher, for PTSD prior to July 10, 2012, is granted, subject to the regulations governing monetary awards.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.
REMAND

Upon review of the evidence the Board finds additional development is needed prior to deciding the remaining issues on appeal.

Left Hand Disability

The Veteran contends that his left hand disability is worse than currently rated.

At the Veteran's most recent July 2011 VA examination the VA examiner conducted range of motion testing for the left hand with respect to the Veteran's index finger only, but did not provide any range of motion testing for the Veteran's fourth and fifth fingers, or any findings pertaining to these digits, as relevant to the claims on appeal.  Therefore, and given the passage of time (it has been near 7 years since the most recent exam), the Board finds that the Veteran should be provided a new VA examination in order to determine the current nature and severity of his sensory impairment of his left hand.  

Lumbar Spine Disability

The Veteran contends his lumbar spine disability is worse than currently rated.

Under the General Rating Formula for Disease of the Spine, a 30 percent rating is warranted for cervical spine forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

At the Veteran's most recent July 2011 VA spine exam, the Veteran reported stiffness and weakness with decreased motion.  He reported pain which he described as severe, sharp and radiating.  There was objective evidence of pain was noted on active range of motion.  However, the examiner did not note where the evidence of pain began on range of motion.  As such, the Board is unable to determine the nature and extent of the Veteran's functional limitation with respect to his lumbar spine disability.  Therefore, and given the passage of time (it has been near 7 years since the most recent exam), the Board finds that a new examination is warranted.

Lower Extremity Radiculopathy

The Veteran has asserted that his lumbar spine radiculopathy is worse than currently rated.  The Board notes that the Veteran is currently assigned a 10 percent rating for his lower extremity radiculopathy, based on moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, D.C. 8720 (2017). 

At the time of the January 2008 VA examination, the Veteran described sensory impairment manifested by burning in addition to the numbness from his right knee to his toes.  Sensory function was decreased to light touch in the posterior knee and distal to toes.  At the time of the July 2011 VA examination, the Veteran reported radiating pain in his lower extremities, in particular on the right which was sharp and shooting.  He further described it as severe and constant.  However, there was no documentation provided or examination apparently performed as to the current severity or nature of the Veteran's sensory impairment or function in the his lower extremities, including the decreased sensory function noted at the time of the January 2008 examination.  For the above reason and due to the passage of time (it has been near 7 years since the most recent exam), the Board finds that a new VA examination is warranted.

Increased Rating for Knee Disability

While the Veteran underwent a VA knee examination in January 2015, the examiner did not conduct joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint as required under Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, for a joint examination to be adequate, the examiner must express an opinion on whether pain could significantly limit a Veteran's functional ability, and that determination should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Therefore, another examination should be scheduled.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claim file.

2. After the development above has been completed, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of the service connected residuals of a crushing injury to the left 4th and 5th fingers of the left hand.  Any medically indicated tests should be conducted.  The claim file must be made available to and be reviewed by the examiner in conjunction with the examination.  The findings of the examination, including both orthopedic and neurological, should be reported in accordance with VA rating criteria. 

The examiner should specifically address the impact of flare ups, if any, including pain, numbness, reduced dexterity, and/or limitation of motion, which renders his digits unusable.  Any and all nerves affected should be identified and the severity of any nerve impairment found should be noted.  

3. After the development in (1) has been completed, schedule the Veteran for an appropriate examination to determine the current level of severity of all impairment resulting from his right knee disability.  The claim file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner is asked to provide all information required for rating purposes, to specifically include range of motion in active and passive motion, weight bearing, and non-weight bearing.  The opposite joint should also be tested.  If pain is noted, the point at which the same starts must be identified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.

If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

4. After the development in (1) has been completed, schedule the Veteran for an appropriate VA examination to determine the symptoms and severity of his service-connected lumbosacral strain with degenerative disc disease, and any associated neurological manifestations.  The examiner must express an opinion as to whether there is ankylosis of any portion of the thoracolumbar spine.  The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


